Title: From John Adams to James McHenry, 13 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 13th 1799

I have received your letter of the 6th & have examined the list of officers & read all the recommendations. In the fourteenth regiment I think John Hastings must be appointed Capt and if he refuses Beale.
I am glad to find the gentlemen on the list have so good recommendations. I own however I have some doubts whether, Beale and Shaw have not superior pretensions to Mackay, notwithstanding the vehemence of Mr Sedgwicks recommendation. The number of foreigners introduced into our army, to the exclusion of natives, I believe of superior merit, is too great
Non tali auxilio
Nec defensoribus istis, tempus egit.
